Fourth Court of Appeals
                                San Antonio, Texas
                                    September 23, 2020

                                    No. 04-19-00835-CR

                             Jesus GONZALEZ-GALLEGOS,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR6182
                        Honorable Frank J. Castro, Judge Presiding


                                      ORDER

         The Appellant's Motion for Late Filing of Brief is hereby GRANTED. The appellant's
brief is deemed filed.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court